 
Exhibit 10.1
 
PURCHASE AND SALE AGREEMENT
 
This PURCHASE AND SALE AGREEMENT (“Agreement”), dated this 1st day of January,
2019 (“Execution Date”), is entered into by and between Wyatt Petroleum LLC, and
Wyatt Permian, LLC, whose address is 24 Greenway, Suite 600, Houston, TX 77046
(collectively “Seller”) and Amazing Energy, LLC, whose address is 5700 W. Plano
Parkway, Suite 3600, Plano, Texas 75093 (“Buyer”). Seller and Buyer may be
referred to individually as a “Party” or collectively as the “Parties.”
 
In consideration of the mutual promises contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Buyer and Sellers agree as follows:
 
Article I
PURCHASE AND SALE
 
1.1          Agreement to Sell and Buy. Subject to assignments and conveyances
of record in Lea County, NM, and subject to and conditioned upon obtaining the
consent to this transaction by the parties to that one certain Devon-Nemo Group
Exploration Agreement as required in Section 13 thereof, which the Parties agree
has been provided by Seller, each Seller agrees to sell and assign to Buyer, and
Buyer agrees to purchase, pay for and receive from Sellers, the Assets as
defined below.
 
1.2          Assets. The “Assets” are all of each Seller’s right, title, and
interest in and to the following:
 
(a)          The estates and mineral rights created by the oil and gas leases,
leaseholds and mineral estates (the “Leases”), described in Exhibit “A”, and all
oil, gas, water disposal and other wells located on the Leases or on lands
pooled therewith (the “Wells”), including, but not limited to, the wells set
forth in Exhibit “A-l”, together with all of Seller’s interest in the rights and
appurtenances incident thereto located in Lea County, NM.
 
(b)          All of Seller’s rights in, to, and under, and all obligations,
liabilities, claims arising on or after the Closing Date, from, all agreements
relating to the Leases or Wells, including, but not limited to, joint operating
agreements, unitization agreements, pooling agreements, farmout agreements,
drilling agreements, exploration agreements, oil or gas product purchase and
sale contracts, gas processing or transportation agreements, leases, permits,
rights-of-way, easements, licenses, options, orders and decisions of state and
federal regulatory authorities establishing units which appear of record or in
the records which have otherwise been disclosed to Buyer.
 
(c)          All of Seller’s interest the oil and gas wells, including well
bores, pump jacks and motors, surface facilities, such as tanks and pumps, salt
water disposal, fixtures, personal property, facilities and equipment, used or
held for use or charged to the Leases or Wells for production, treatment,
transportation, sale or disposal of hydrocarbons or water produced therefrom or
attributable thereto and further described on the attached spread sheet and
photographs collectively marked as Exhibits “B1” and “B2” (the “Wells”), and all
equipment associated with the Wells as of the Closing Date.
 1

 
 
(d)          The rights, to the extent transferable, in and to all existing and
effective unitization, pooling agreements, declarations and orders, if any, to
the extent that they relate to or affect any of the interests described in
Exhibit “A” or the post-Effective Time production of Hydrocarbons, if any, from
the Leases and Lands.
 
(e)          The rights, to the extent transferable, in and to the electronic
and hard copy well files, accounting files, third party subscriptions,
contracts, agreements, and instruments described in Exhibit “C” and subrogation
of all legal claims of Seller therein. Sellers shall provide Buyer with all
electronic and hard copy Title Opinions, if any, land files, agreements,
geologic files, well files, seismic files and materials, all facilities and
equipment owned by Seller and located on the Exhibit “A” lands.
 
(f)          The files, records, Division Orders, data and information relating
to the items described in Exhibits “A” and “A-1” maintained by each Seller (the
“Records”).
 
(g)          All asset, leasehold, and real property owned by Seller in Lea
County, NewMexico.
 
1.3          Effective Time. The purchase and sale of the Assets shall be
effective as of January 1, 2019 at 7:00 a.m. local time (the “Effective Time”),
however the Closing Date shall be as set forth in Section 6.1 below, at the
offices of the Seller.
 
1.4          Purchase Price. Subject to the terms and conditions of this
Agreement, the purchase price for the Assets is Two Million U.S. Dollars
($2,000,000.00) (the “Purchase Price”). The Purchase Price is payable at closing
as follows: Execution of a Promissory Note payable to Sellers in the amount of
One Million Nine Hundred Thousand U.S. Dollars ($ 1,900,00.00). All future cash
payments by Buyer shall be made in cash or by wire transfer to a bank designated
by Seller. Concurrent with execution of this agreement and the Deposit Option
Agreement executed on October 12, 2018, Buyer delivered to Seller a
non-refundable deposit of One Hundred Thousand U.S. Dollars ($100,000.00) (the
“Deposit”), made payable to Wyatt Permian, LLC, in cash or by wire transfer to a
bank designated by Seller to be held by Seller till Closing Date without
interest. The Deposit shall be applied to the payment of the Purchase Price at
closing. In the event Buyer is not able to comply with the obligation to execute
the Promissory Note at closing, the Deposit shall be retained by Seller.
 
1.5          Broker:The parties each acknowledge that there are no obligations
to any broker in this transaction.
 
Article II
Buyer’s Inspection; Disclaimers
 
2.1          Records. Access to Records. Within five (5) days of the Execution
Date, Seller will provide to Buyer electronic copies of the Records, or to the
extent that electronic copies are not available and not feasible to obtain,
Seller shall make available to Buyer and its representatives, at Seller’s
offices, such Records for inspection and review during normal business hours to
allow Buyer and its representatives to perform Buyer’s due diligence review.
 
 2

 
 
Article III
Title and Disclaimers
 
3.1          SELLER MAKES NO WARRANTY OR REPRESENTATION OF TITLE. EXPRESS.
IMPLIED OR STATUTORY AS TO THE CONDITION, QUANTITY, QUALITY, MERCHANTABILITY.
FITNESS FOR A PARTICULAR PURPOSE OR ANY PURPOSE. SAFETY. FREEDOM FROM DEFECTS OR
COMPLIANCE WITH REGULATORY AND ENVIRONMENTAL REQUIREMENTS OF ANY OF THE LANDS.
WELLS. FACILITIES. PIPELINES. FLOWLINES OR EQUIPMENT. FURTHERMORE. BUYER ACCEPTS
THE WELLS. FACILITIES. PIPELINES. FLOWLINES AND EQUIPMENT “AS IS”, “WHERE IS”,
AND “WITH ALL FAULTS” AND BUYER HEREBY RELEASES SELLER FROM ANY AND ALL
LIABILITY FOR LOSS ARISING FROM USE OF THE LANDS. WELLS. FACILITIES, PIPELINES.
FLOWLINES OR EQUIPMENT PERTAINING TO THE ASSETS TO BE ASSIGNED. SELLER AND BUYER
DO NOT IN ANY WAY REPRESENT OR WARRANT THE ACCURACY OR COMPLETENESS OF ANY
INFORMATION. DATA OR OTHER MATERIALS (WRITTEN OR ORAL) FURNISHED TO THE OTHER BY
OR ON BEHALF OF SELLER OR BUYER. THE PARTIES AGREE THAT. TO THE EXTENT REQUIRED
BY APPLICABLE LAW TO BE EFFECTIVE. THE DISCLAIMERS OF WARRANTIES CONTAINED IN
THIS SECTION ARE “CONSPICUOUS” DISCLAIMERS. BUYER ACKNOWLEDGES THAT IT IS
FAMILIAR WITH THE TITLES IN THE AREA.
 
3.2          SELLER EXPRESSLY DISCLAIMS ANY WARRANTY AS TO THE CONDITION OF ANY
PERSONAL PROPERTY. FIXTURES AND ITEMS OF MOVABLE PROPERTY COMPRISING ANY PART OF
THE ASSETS INCLUDING (A) ANY IMPLIED OR EXPRESS WARRANTY OF MERCHANTABILITY, (B)
ANY IMPLIED OR EXPRESS WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE. (C) ANY
IMPLIED OR EXPRESS WARRANTY OF CONFORMITY TO MODELS OR SAMPLES OF MATERIALS. (D)
ANY RIGHTS OF BUYER UNDER THE APPLICABLE STATUTES TO CLAIM DIMINUTION OF
CONSIDERATION. AND (E) ANY CLAIM BY BUYER FOR DAMAGES BECAUSE OF DEFECTS.
WHETHER KNOWN OR UNKNOWN. IT BEING EXPRESSLY UNDERSTOOD BY BUYER THAT THE
PERSONAL PROPERTY. FIXTURES AND ITEMS ARE BEING ASSIGNED TO BUYER AS IS. WHERE
IS, WITH ALL FAULTS. AND IN THEIR PRESENT CONDITION AND STATE OF REPAIR AND THAT
BUYER HAS MADE OR CAUSED TO BE MADE SUCH INSPECTIONS AS BUYER DEEMS APPROPRIATE.
 
  3

 
 
Article IV
Seller’ Representations
 
4.1         Seller, represents and warrants to Buyer the following and not
otherwise:
 
(a)          Power and Authority. Such Seller has the requisite power and
authority to execute and deliver this Agreement and perform its obligations
under this Agreement and that the person executing all the documents for Seller
is duly authorized to execute such documents.
 
Article V
Buyer’s Representations
 
5.1         Buyer represents and warrants to Sellers the following:
 
(a)          Existence. Buyer is a corporation duly organized, validly existing
and in good standing under the laws of the State of Nevada, and is duly
qualified to do business as a foreign corporation in the state(s) where the
Assets are located, except where the failure to so qualify would not have a
material adverse effect on Buyer or its properties.
 
(b)          Power. Buyer has the corporate power to enter into and perform this
Agreement and the transactions contemplated by this Agreement. Subject to
preferential purchase rights and restrictions on assignment of the type
generally found in the oil and gas industry, and to rights to consent by,
required notices to, and filings with or other actions by governmental entities
where the same are customarily obtained subsequent to the assignment of oil and
gas interests, the execution, delivery and performance of this Agreement by
Buyer, and the transactions contemplated by this Agreement, will not violate (a)
any provision of the certificate of incorporation or bylaws of Buyer, (b) any
material agreement or instrument to which Buyer is a party or by which Buyer or
any of the Assets are bound, (c) any judgment, order, ruling, or decree
applicable to Buyer as a party in interest, or (d) any law, rule or regulation
applicable to Buyer relating to the Assets other than a violation which would
not have a material adverse effect on Buyer.
 
(c)          Authorization and Enforceability. The execution, delivery and
performance of this Agreement, and the transaction contemplated hereby, have
been duly and validly authorized by all necessary action on the part of Buyer.
This Agreement constitutes the valid and binding obligation of Buyer,
enforceable in accordance with its terms except as such enforceability may be
limited by applicable bankruptcy or other similar laws affecting the rights and
remedies of creditors generally as well as to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).
 
(d)          Liability for Broker’s Fees. Seller shall not directly or
indirectly incur any liability or expense, as a result of undertakings or
agreements of Buyer, for brokerage fees, finder’s fees, agent’s commissions or
other similar forms of compensation in connection with this Agreement or any
agreement or transaction contemplated hereby.
 
  4

 
 
(e)          Distribution. Buyer is an experienced and knowledgeable investor in
the oil, gas and mineral resources industry that has previously expended
substantial amounts in the acquisition and development of oil and gas
properties. Prior to entering into this Agreement. Buyer has been advised by its
counsel and such other persons as it has deemed appropriate concerning this
Agreement. The Assets to be acquired by Buyer pursuant to this Agreement are
being acquired by Buyer for its own account, for investment and not with a view
to distribution or resale within the meaning of the Securities Act of 1933, as
amended, or any other applicable securities law, rule, regulation or order.
 
(f)          Claims and Litigation. To the actual knowledge of Buyer, there are
no claims, actions, suits, or proceedings pending or threatened against Buyer
which, if determined adversely to Buyer, would materially and adversely affect
Buyer’s ability to perform its obligations under this Agreement.
 
Article VI
Closing
 
6.1          Date of Closing. The “Closing” of this transaction, but not the
Closing Date defined in paragraph 6.3 (d) below, shall, unless otherwise agreed
to in writing by the Buyer and Sellers, be held in Seller’s office in Houston,
Harris County, Texas on January 16, 2019.
 
6.2          Execution Date Obligation: The Parties shall execute this agreement
and any other documents necessary for the Parties to be bound to the obligations
set forth herein.
 
6.3          Closing Obligations. At Closing, the following events shall occur,
each being a condition precedent to the others and each being deemed to have
occurred simultaneously with the others:
 
(a)          Seller shall execute, acknowledge and deliver to Buyer, (i) an
Assignment, and Bill of Sale in the form attached as Exhibit “D”, and (ii) any
applicable forms of any federal, state and local governmental authorities,
assigning the Assets being sold by Seller to Buyer, if any, as of the Effective
Time, with no warranty of title.
 
(b)
 
(c)          Buyer shall deliver an executed Promissory Note for $ 1,900,000,
representing the remaining portion of the Purchase Price in a form as required
by Seller.
 
(d)          Seller and Buyer shall take such other actions and deliver such
other documents as are contemplated by this Agreement.
 
(e)          Notwithstanding anything herein to the contrary, Seller and Buyer
agree that Seller shall be entitled to receive any revenue from any oil and gas
sold prior to the Effective Date of this Agreement and that Buyer shall be
entitled to receive any revenue from oil and gas which might have been produced,
but not sold, prior to the close of business on December 31, 2018.
   5

 
 
Article VII
Post-Closing Obligations
 
7.1          Records. Seller agrees to make the Records available to Buyer as
soon as is reasonably practical, but in any event on or before the latter of 10
Business Days after the Closing.
 
7.2          Further Assurances. From time to time after Closing, each Seller
and Buyer shall each execute, acknowledge and deliver to the other such further
instruments and take such other action as may be reasonably requested in order
to accomplish more effectively the purposes of this transaction.
 
Article VIII
Liability and Indemnity
 
8.1          Assumption of Assets Upon Closing. Upon Closing, Buyer shall assume
and pay, perform, fulfill and discharge all claims, costs, expenses, liabilities
and obligations relating to the possession, ownership or operation of the Assets
arising on or after the Effective Time, including but not limited to, all
plugging and abandonment obligations and, surface restoration obligations and
reporting to the applicable New Mexico regulatory agency (collectively, the
“Assumed Liabilities”). This indemnity obligation shall survive the Closing Date
indefinitely. Additionally, Buyer agrees to assume and pay all property, and any
ad valorem taxes for the year 2018, and no proration for such year shall be
applicable. All asset, leasehold, and real property owned by Seller in Lea
County, New Mexico.
 
8.2          Indemnity. BUYER EXPRESSLY AGREES TO ASSUME ANY AND ALL LIABILITY
AND RESPONSIBILITIES FOR ALL PLUGGING OBLIGATIONS REGARDING THE WELLS ARISING
BEFORE, ON, OR AFTER THE EFFECTIVE TIME. SELLER KNOWS OF NO EXISTING OR ASSERTED
REGULATORY ACTIONS OR CLAIMS RELATING TO ANY ENVIRONMENTAL VIOLATION OR
UNCORRECTED RELEASES, THEREFORE BUYER SHALL ASSUME ALL RESPONSIBILITY AND
LIABILITIES FOR ANY ENVIRONMENTAL CLAIMS OR REMEDIATION REQUIREMENTS ARISING
FROM THE OPERATIONS OF THE ASSIGNED ASSETS BEFORE, ON, AND AFTER THE CLOSING
DATE. Buyer, therefore agrees to indemnify and hold Seller harmless for any and
all plugging liabilities, claims, including environmental, causes of action,
suits and judgments for injury to persons, including death, property damages and
ad valorem taxes arising out of or resulting from Buyer’s possession, use and
operations of the Assets before, on, and after the Effective Date.
   6

 
 
Article IX
Miscellaneous
 
9.1          Expenses. Except as otherwise specifically provided, all fees,
costs and expenses incurred by Buyer or Sellers in negotiating this Agreement or
in consummating the transactions contemplated by this Agreement shall be paid by
the Party incurring the same.
 
9.2          Notices. All notices under this Agreement shall be by either e-mail
or in writing and addressed as set forth below:
 
If to Buyer:
 
Amazing Energy, LLC 
5700 W. Plano Parkway, Suite 3600 
Plano, TX 75093 
Attn: Willard G. McAndrew III
Telephone: Cell: (214) 906-3073 / Office: (214) 233-1244
e-mail: Will@amazingenergy.com
 
If to Wyatt:
 
Wyatt Petroleum, LLC
24 Green way, Suite 600
Houston, TX 77046
Attention: M. L. Vines
Telephone: (713) 877-7106
e-mail: mlvines@ymail.com
 
With a Copy to:
 
Don C. Nelson
24 Greenway Plaza, Suite 606
Houston, TX 77046
Telephone: (713) 877-7171
e-mail: don.nelson@lawdcn.com
 
Any Party may, by e-mail or written notice so delivered to the other Parties,
change the address or individual to which delivery shall thereafter be made.
 
9.3          Amendments. This Agreement may not be amended nor any rights
hereunder waived except by an instrument in writing signed by all Parties.
 
9.4          Governing Law. This Agreement and the transactions contemplated
hereby and any arbitration or dispute resolution conducted pursuant hereto shall
be construed in accordance with, and governed by, the laws of the State of
Texas.
 
9.5          Entire Agreement. This Agreement represents the entire
understanding and agreement between the parties with respect to the subject
matter addressed herein and entirely and completely supersedes, voids and
replaces all agreements, negotiations, understandings and representations
(whether written or oral) in existence between the parties as of the Effective
Date and relating to the same subject matter.
 
9.6          Binding Effect. This Agreement shall inure to the benefit of, the
Parties hereto, and their respective successors and assigns.
 7

 
 
9.7          Disclaimer of Representations and Warranties. The Parties hereto
each disclaim all liability and responsibility for any other representation,
warranty, statements or communications (orally or in writing) to any other Party
wherever and however made, including, but not limited to, those made during any
negotiations. Without limiting the generality of the foregoing, none of the
Parties makes any representation or warranty as to (a) the amount, value,
quality or deliverability of petroleum, natural gas or other reserves
attributable to the Assets or (b) any geological, engineering or other
interpretations of economic valuation. The Assets are sold without any warranty,
express, implied or statutory. All tangible personal property included in the
Assets is sold “AS IS, WHERE IS,” and “WITH ALL FAULTS” and each Seller MAKES NO
REPRESENTATION OR WARRANTY, EXPRESS, STATUTORY OR IMPLIED, AND DISCLAIMS ANY
REPRESENTATION OR WARRANTY, WHETHER EXPRESS OR IMPLIED, AND WHETHER BY COMMON
LAW, STATUTE, OR OTHERWISE, AS TO (i) MERCHANTABILITY, (ii) FITNESS FOR ANY
PARTICULAR PURPOSE, (iii) CONFORMITY TO MODELS OR SAMPLES OF MATERIALS AND (iv)
CONDITION, (v) THE PRESENCE, QUALITY, QUANTITY AND RECOVERABILITY OF HYDROCARBON
RESERVES (IF ANY) ATTRIBUTABLE TO THE ASSETS ASSIGNED, (vi) THE ABILITY OF THE
TRANSFERRED ASSETS TO PRODUCE HYDROCARBONS, INCLUDING WITHOUT LIMITATION
PRODUCTION RATES, DECLINE RATES AND RECOMPLETION OPPORTUNITIES, (vii) GEOLOGIC
OR GEOPHYSICAL CHARACTERISTICS OR INTERPRETATIONS, (viii) THE PRESENT OR FUTURE
VALUE OF THE ANTICIPATED INCOME, COSTS OR PROFITS, IF ANY TO BE DERIVED FROM THE
TRANSFERRED ASSETS, (ix) THE COMPLETENESS OR ACCURACY OF THE INFORMATION
CONTAINED IN THE FILES, DATA OR RECORDS OF SELLER. ANY DATA, INFORMATION OR
OTHER RECORDS FURNISHED BY SELLER OR ANY REPRESENTATIVE OF SELLER ARE PROVIDED
TO BUYER AS A CONVENIENCE AND BUYER’S RELIANCE ON OR USE OF THE SAME IS AT
BUYER’S SOLE RISK. THE PARTIES AGREE THAT THE PRECEDING DISCLAIMERS OF WARRANTY
ARE “CONSPICUOUS” DISCLAIMERS FOR PURPOSES OF ANY APPLICABLE LAW, RULE OR ORDER.
 
9.8          Any amounts and/or debts which are due and owing to Seller/Assignor
(Wyatt Petroleum, LLC and/or Wyatt Permian, LLC) prior to the effective date of
this Agreement, whether now known or unknown, by co-working interest owners,
joint operators, non-participating working interest owners, or any party who
owes monies or debt to Seller/Assignor with respect to any of the properties
and/or operations of the properties assigned under this Agreement, whether known
or not known on the Effective Date, shall remain owed to Seller and are not
assigned by this Agreement. Additionally, any rights or causes of action that
are held by Seller with respect to any of the properties and/or operations of
the properties conveyed under this Agreement, whether now known or unknown,
remain with Seller and are not intended to be assigned by this Agreement. Any
amounts and/or debts which are due and owing by Seller/Assignor (Wyatt
Petroleum, LLC and/or Wyatt Permian, LLC) prior to the Effective Date of this
Agreement, whether now known or unknown (with the exception of any liability or
costs associated with plugging any of the wells that are being transferred by
Assignor to Assignee pursuant to this Agreement), shall remain owed by Seller
and are not assigned by this Agreement. Assignee shall be responsible for the
payment of all costs and expenses incurred subsequent to December 31, 2018.
 8

 
 
9.9          THIS AGREEMENT REPRESENTS THE ENTIRE UNDERSTANDING AND AGREEMENT
BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT MATTER ADDRESSED HEREIN AND
ENTIRELY AND COMPLETELY SUPERSEDES, VOIDS AND REPLACES ALL AGREEMENTS,
NEGOTIATIONS, UNDERSTANDINGS AND REPRESENTATIONS (WHETHER WRITTEN OR ORAL) IN
EXISTENCE BETWEEN THE PARTIES AS OF THE EFFECTIVE DATE AND RELATING TO THE SAME
SUBJECT MATTER.
 
[Signature Page follows]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 9

 
 
The Parties have executed this Agreement as of the Execution Date to be
effective as
of the Effective Time.
 
 
SELLER
 
 
 
WYATT PETROLEUM, LLC AND
WYATT PERMIAN, LLC
 
 
 
By:
(-s- Billy C. wells) [ae002_v1.jpg]
 
Name: 
Billy C. Wells
 
 
Member — Management Committee
 
 
 
 
BUYER
 
 
 
AMAZING ENERGY, LLC
 
 
 
 
By:
(-s- Billy C. wells) [ae003_v1.jpg]
 
Name:
Willard G. McAndrew III
 
Title:
President

 
STATE OF TEXAS                 §  
COUNTY OF HARRIS           §

 
Before me, the undersigned authority, on this 28th day of January, 2019,
personally appeared Billy C. Wells, known to me to be a Member of the Management
Committee of Wyatt Petroleum, LLC and Wyatt Permian, LLC, and upon his oath
stated he executed the instrument for and on behalf of the companies.
 
 
 
 
(SIGNATURE) [ae005_v1.jpg]
 
 
Notary Public for the State of Texas

 
STATE OF TEXAS                 §  
COUNTY OF HARRIS           §

 
 
 
(Notary Public for the State of Texas) [ae004_v1.jpg]

 
Before me, the undersigned authority, on this 23rd day of January, 2019,
personally appeared Willard G. McAndrew, who demonstrated that he is the duly
elected President of Amazing Energy, LLC and upon his oath stated that he
executed the document as the act and deed of the company.
 
(STAMP) [ae006_v1.jpg]
 

 
 
[ae016_v1.jpg]

 
Notary Public for the State of Texas
Commission Expires 5/24/20

 
Signature Page to
Purchase and Sale Agreement
 10

 
 
Exhibit A
 
Wyatt Permian Active State Leases (from NM SLO Data Portal)
Lea County, NM
 
Lease Number
Status
Mineral Type
TWSP/RG
Section
Description
Gross Acres
VO-9751-0002
Active
State
9S 37E
32
 
80.0
VO-9725-0002
Active
State
10S 36E
12
 
320.0
VO-9732-0002
Active
State
10S 36E
12
 
320.0
VO-9648-0002
Active
State
10S 36E
13
NW/4
160.0
VO-9909-0001
Active
State
10S 36E
25
SW/4
160.0
VO-9901-0001
Active
State
10S 36E
27
S/2
320.0
VO-9910-0001
Active
State
10S 36E
36
 
320.0
VO-9938-0001
Active
State
10S 36E
36
 
320.0
VO-9902-0001
Active
State
10S 37E
1
 
320.1
VO-9939-0001
Active
Slate
10S 37E
1
 
320.0
VO-9911-0001
Active
State
10S 37E
2
 
320.2
VO-9940-0001
Active
State
10S 37E
2
 
320.2
VO-9726-0002
Active
Slate
10S 37E
3
 
320.0
VO-9733-0002
Active
State
10S 37E
3
 
320.0
VO-9903-0001
Active
State
10S 37E
4
 
320.1
VO-9912-0001
Active
State
10S 37E
4
 
80.0
VB-2614-0001
Active
State
10S 37E
4
 
80.5
VO-9727-0002
Active
State
10S 37E
6
 
317.2
VO-9734-0002
Active
State
10S 37E
6
 
320.2
LO-6540-0003
Active
State
10S 37E
7
 
160.0
VO-9649-0002
Active
State
10S 37E
7
 
159.2
VB-2608-0001
Active
State
10S 37E
8
 
80.0
VB-2615-0001
Active
State
10S 37E
8
 
80.5
VO-9913-0001
Active
State
10S 37E
9
 
80.0
VO-9767-0002
Active
State
10S 37E
10
 
160.0
VO-9904-0001
Active
State
10S 37E
17
 
320.1
VO-9914-0001
Active
State
10S 37E
17
 
160.0
LO-6428-0003
Active
State
10S 37E
18
 
479.3
VO-9915-0001
Active
State
10S 37E
19
 
159.9
VO-9942-0001
Active
State
10S 37E
30
 
320.0
VO-9916-0001
Active
State
10S 37E
30
 
319.8
VO-9906-0001
Active
State
11S 37E
1
 
73.4
VO-9835-0002
Active
Slate
11S 37E
5
 
390.5

 
33 active leases
 
 

 
 
EXHIBIT A-1
 
Wyatt Petroleum Well Data
Lea County, NM
 
Area
Well Identification
Well
 
Depth
Lateral
County
Pool
API Number
Well
Lease
Operator*
Class
Reservoir
MD
Length (mi.)
LEA
CROSSROADS EAST
30025426700000
1H
MAXWELL
WYATT PERMIAN
OIL
SAN ANDRES
9,607
1.0
LEA
CROSSROADS EAST
30025427260100
4H
WILLIAM STATE
WYATT PERMIAN
OIL
SAN ANDRES
9,490
0.9
LEA
CROSSROADS EAST
30025434980000
103H
LARRY SAN ANDRES UNIT 18
WYATT PERMIAN
OIL
SAN ANDRES
9,950
1.0
LEA
DICKENSON (sic)
30025434990000
104H
MOE SAN ANDRES UNIT 35
WYATT PERMIAN
AT-TD
SAN ANDRES
9,873
1.0
LEA
DICKINSON
30025248090000
1
SANTAFE
WYATT PERMIAN
OIL
SAN ANDRES
10,800
 
LEA
DICKINSON
30025256690000
4
SANTA FE
WYATT PERMIAN
OIL
SAN ANDRES
5,000
 
LEA
DICKINSON
30025252410000
2
SANTA FE
WYATT PERMIAN
SWD
SAN ANDRES
5,085
 
LEA
CROSSROADS EAST
30025275110000
1
STATE
WYATT PERMIAN
OIL
SAN ANDRES
5,100
 
LEA
CROSSROADS
30025347650000
1
BOBBY FEE
WYATT PERMIAN
SWD
DEVONIAN
12,288
 
LEA
CROSSROADS SE
30025342360000
1
LEWIS FEE
WYATT PERMIAN
SWD
DEVONIAN
12,505
 
 
 
 
 
 
 
 
 
 
 

n=10 wells
 
 

 
 
Exhibit B1
 
Inventory of Field Equipment and Facilities
Lea County, NM
 
Well Identification
 
 
Section
well
Lease
Description:
7
1
STATE
Pumpjack (Morgan 160) w/20 HP electric motor, chemical drums, (2) 210 BBL steel
oil tanks, (2) 210 BBL fiberglass water tank, 4’ x 20’ gun barrel, water
transfer pump, circulating pump
 
 
 
 
12
004H
WILLIAMS STATE
Pumpjack (Lufkin IRO Marc 640) w/electric motor, (2) 500 BBL fiberglass water
tanks, (2) 500 BBL steel oil tanks, 12’ x 20’ gun barrel, fluid to gas
separator: water transfer pump, oil circulating pump, chemical drum, meter run
with Scada; large frac water pit, (7) 8” rods and (2) 1 1/4” fiberglass rods on
site
 
 
 
 
24
001H
MAXWELL
This location also serves as a central saltwater gathering facility; Pumpjack
(Lufkin 640 Marc) w/60 or 75 HP electric motor, (2) 500 BBL steel oil tanks, (3)
500 BBL water tanks, (1) 750 BBL steel gun barrel; water transfer pump, oil
circulating pump, fluid to gas separator; chemical drums, there are 8 1/4”
fiberglass rods and stubs on location; dual transformers are fenced with pipe
 
 
 
 
31
1
LEWIS FEE
Normal wellhead for injector; wellhead fenced with steel pipe
 
 
 
 
25
1
BOBBY FEE
Normal wellhead for injector; wellhead fenced with steel pipe
 
 
 
 
18
103H
LARRY SA UNIT
Pumpjack (Lufkin 640 Marc) w/75 HP electric motor, (2) 500 BBL water tanks, (2)
500 BBL steel oil tanks, 10’ x 20’ gun barrel, water transfer pump, circulating
pump, chemical drums, 11 3/4” rod stubs are on site; dual transformers are
fenced with pipe
 
 
 
 
35
104H
MOE SA UNIT
Pumpjack (640 Abscot) w/50HP electric motor, dual transformers are fenced with
pipe
 
 
 
 
35
1
SANTA FE
American pumpjack w/electric motor, chemical drum, additional steel and
fiberglass pipe on location;
 
 
 
 
35
4
SANTA FE
Pump jack w/electric motor, chemical drum
 
 
 
 
35
FACILITY
MOE/SANTA FE
Central tank battery for the Santa Fe 1 and 4 and the Moe 104H wells; Santa Fe =
(2) 4’ x 20’ gun barrels, (2) 500 BBL fiberglass water tanks (1 for SF-1, 1 for
SF-4 and Moe), (4) 500 BBL steel oil tanks (1 for SF-1, 1 for SF-4, and 2 for
Moe), SWD disposal pump (SF-2); Moe = (1) 10’ x 20’ gun barrel, heater treater,
meter run with scada, circulating pump, water transfer pump, water disposal pump
 
 
 
 
35
2
SANTA FE
This the SWD well for Santa Fe 1 and 4; there is no surface equipment or
facilities on site
 
 
 
 
3
103H
CURLY SA UNIT
large caliche pad with concrete cellar, approx. 1.5 mi. of location road already
built

 
 

 
Exhibit B2
 
Inventory of Field Equipment and Facilities
Lea County, NM
(PUMPJACK AND TANK BATTERY) [ae008_v1.jpg]
State 7-1 pumpjack and tank battery
 

 
 
(PUMPJACK AND TANK BATTERY) [ae009_v1.jpg]
Williams 12-004H pumpjack and tank battery
 

 
 
(PUMPJACK AND TANK BATTERY) [ae010_v1.jpg]
Maxwell 24-001H pumpjack and tank battery
 

 
 
(SURFACE LOCATION) [ae011_v1.jpg]
Bobby Fee 25-1 and Lewis Fee 31-1 surface locations
 

 
 
(BATTERY AND PUMPJACK) [ae012_v1.jpg]
Larry 18 103H tank battery and pumpjack
 

 
 
(PUMPJACK AND TRANSFORMERS) [ae013_v1.jpg]
Moe 35 104H pumpjack and transformers
 

 
 
(SANTA FE AND MOE TANK BATTERY) [ae014_v1.jpg]
Santa Fe 35-1 and 35-4 pumpjacks; Santa Fe and Moe tank battery
 

 
 
(WELLHEAD AND CURLY LOCATION) [ae015_v1.jpg]
Santa Fe 35-2 wellhead and Curly location w/cellar
 

 
 
Exhibit C
 
West Sawyer Contracts and Agreements
Lea County, NM
 

Entities
Type of Agreement
lands Covered
Date
Party 1
Party 2
 
Township and Range
Section
Effective
Tamaroa, Petroven, Golden
Nemo Fund 1, Nautilus Energy, LLC
Exploration Agreement
(Stipulation of Interest & Cross-Conveyance)
9S 37E, 10S 36E & 37E,
11S 36 & 37E
various
8/5/2014
Devon
Nemo Fund I, Tamaroa, Petroven, Golden
Exploration Agreement
(Stipulation of Interest & Cross-Conveyance)
9S 37E, 10S 36E & 37E,
11S 36 & 37E
various
8/1/2015
Devon
Nemo Fund I, Tamaroa, Petroven, Golden
Exploration Agreement
(Joint Venture)
9S 37E, 10S 36E & 37E,
11S 36 & 37E
various
8/1/2015
Devon, Tamaroa, Petroven,
Golden
Nemo Fund I
Joint Operating Agreement
(Willioms State 12-004H)
10S 36E
12
8/1/2015
Devon, Tamaroa, Petroven,
Golden
Nemo Fund I
Joint Operating Agreement
(Maxwell 24-001H)
10S 36E
24
1/4/2016
Devon, Tamaroa, Petroven,
Golden
Nemo Fund I
Joint Operating Agreement
(Moe 35 104H)
10S 36E
35
12/1/2016
Devon, Tamaroa, Petroven,
Golden
Nemo Fund I
Joint Operating Agreement
(Larry 18 103H)
10S 37E
18
12/1/2016
Williams Ranch
Nemo Fund I
Surface Use Agreement, SWD Addendum
(Williams State 12-004H)
10S 36E
12
8/18/2015
Slash Z Land and Cattle
Nemo Fund I
Surface Use Agreement
10S 36E, 10S 37E
various
1/1/2016
Harton Ranch
Nemo Fund I
Surface Use Agreement
10S 37E
3, 4, 5
12/21/2016

 
 
